DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed November 11, 2021 with respect to amended Claim 1 have been fully considered and are persuasive. The rejection of Claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention of Claim 1 is directed to a secondary battery comprising, among additional limitations, 
a sealing plate that seals the opening; 
an external terminal that is attached to the sealing plate;
a tab that is provided in the positive electrode plate or the negative electrode plate; 
and a first current collector and a second current collector that electrically connect the tab to the external terminal,
wherein the tab is extending toward the sealing plate from an edge of the electrode body adjacent to the sealing plate, 
the tab is connected to the second current collector, 
the first current collector has a current collector protrusion, 
the second current collector has a current collector opening, and 

The closest prior art is considered to be Byun et al. (US PGPub 2010/0266894, cited on the IDS dated January 22, 2019) and further in view of Kim et al. (US PGPub 2014/0295232).
Regarding Claim 1, modified Byun discloses all of the limitations as set forth in the prior Office Action dated August 11, 2021.
Modified Byun discloses an electrode body (10) and further discloses wherein the tab (11a) is disposed on an edge of the electrode body (10) adjacent to the sealing plate (30) (Fig. 2).
However, modified Byun does not disclose wherein the tab is extending toward the sealing plate from an edge of the electrode body adjacent to the sealing plate.
Kim teaches in Figs. 1-2 a secondary battery ([0001], [0032]) comprising:
an outer body (15) that has an opening and houses an electrode body (10) ([0032], [0037]);
a sealing plate (20) that seals the opening ([0032]);
an external terminal (22) that is attached to the sealing plate (20) ([0032]);
a current collector (52) that electrically connect a tab (12b and vertical portion) to the external terminal (22) ([0034], [0054], see annotated Fig. 2 provided below, wherein the current collector 52 electrically connects the tab to the external terminal and therefore the tab comprises 12b and vertical portion), wherein

Specifically, Kim teaches wherein the tab (12b and vertical portion) comprises a vertical portion in order to connect each tab of the respective electrode plate (see annotated Fig. 2 provided below), wherein the tab (12b and vertical portion) is extending toward the sealing plate (20) from an edge of the electrode body (10) adjacent to the sealing plate (20) (see annotated Fig. 2 provided below, wherein the vertical portion of the tab extends towards the sealing plate 20 from an edge of the electrode body 10).

    PNG
    media_image1.png
    602
    1062
    media_image1.png
    Greyscale

However, modified Byun discloses wherein in a conventional prismatic-shaped secondary battery, a second current collector that electrically connects an electrode body and an external terminal is fixed to a side surface of an uncoated region (i.e. a tab) of the electrode body and consequently the volume of the electrode body is unnecessarily increased ([0009]).

To address these issues, modified Byun discloses wherein the second current collector is welded to the uncoated region (i.e. the tab) at the curved portion of the electrode body so that the second current collector and the electrode body can be more stably welded while the second current collector and the uncoated region (i.e. the tab) are adhered ([0023]).
Consequently, it would not have been obvious to one of ordinary skill in the art to form the tab of modified Byun to comprise a vertical portion, such that the tab is extending toward the sealing plate from an edge of the electrode body adjacent to the sealing plate, as taught by Kim, in order to connect each tab of the respective electrode plate, as the skilled artisan would not have reasonable expectation that such would successfully weld the second current collector to the tab in a stable way that does not unnecessarily increase the volume of the electrode body, as desired by modified Byun.
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “wherein the tab is extending toward the sealing plate from an edge of the electrode body adjacent to the sealing plate” in combination with all of the other claim limitations taken as a whole.
The second closest art is considered to be Guen (US PGPub 2012/0251874, cited on the IDS dated January 22, 2019).
Regarding Claim 1, Guen discloses in Figs. 1A-2B a secondary battery (100) (([0034]) comprising, among additional limitations, 

an external terminal (130) that is attached to the sealing plate (150) ([0038], [0057]); and 
a first current collector (132) and a second current collector (133) that electrically connect the tab (134) to the external terminal (130) ([0040]-[0043], [0048]-[0050]),
wherein the tab (134) is extending toward the sealing plate (150) from an edge of the electrode body (110) adjacent to the sealing plate (150) (Fig. 1C, see the tab 134 extending in the x direction perpendicular to the sealing plate 150 and in the y direction adjacent to the sealing plate 150), 
the tab (134) is connected to the second current collector (133) ([0050]), 
the first current collector (132) has a current collector protrusion (132d) ([0043]-[0045]), 
the second current collector (133) has a current collector opening (1333b) ([0045], [0049]), 
and the current collector protrusion (132d) is positioned in the current collector opening (1333b) ([0045], [0049]).
However, Guen does not disclose wherein the current collector protrusion and an edge of the current collector opening are weld-connected to each other.
Specifically, Guen discloses wherein the current collector protrusion (132d) and an edge of the current collector opening (1333b) are specifically not weld-connected to each other in order to allow for the first current collector (132) and the second current collector (133) to be detachably coupled for easily performing an assembly process and improving manufacturing 
Thus, it would not have been obvious to one of ordinary skill in the art to weld-connect the current collector protrusion and an edge of the current collector opening, as called for in the claimed invention, because Guen specifically wants the first current collector and the second current collector to be detachably coupled in order to allow for easily performing an assembly process and improving manufacturing processes while allowing for the secondary battery to be easily repairable.
Thus, in light of the above, the second closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “wherein the current collector protrusion and an edge of the current collector opening are weld-connected to each other” in combination with all of the other claim limitations taken as a whole.
Claims 2-11 are dependent on Claim 1 and therefore are allowable for the reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        February 18, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
March 7, 2022